ON MOTION

ORDER

Bruce W. Patton moves for reconsideration of the court’s September 30, 2008 order, 2008 WL 5749920, dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement, with Rule 15(c) statement attached. The National Aeronautics and Space Administration states that it does not oppose.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The September 30 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Patton’s brief is due within 30 days of the date of filing of this order.